Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (including all exhibits hereto and as may be
amended or otherwise modified from time to time in accordance with the terms
hereof, this “Agreement”) is made and entered into as of August 30, 2019, by and
among Monitronics International, Inc., a Delaware corporation (the “Company”),
and the Holders (as defined below) from time to time party hereto.

 

WHEREAS, Monitronics International, Inc., a Texas corporation and predecessor to
the Company (“MONI Texas”), and certain of its subsidiaries as debtors and
debtors-in-possession, filed the Joint Partial Prepackaged Plan of Monitronics
International, Inc. and its Debtor Affiliates Under Chapter 11 of the Bankruptcy
Code [Docket No. 18] on July 1, 2019, which was confirmed by order of the United
States Bankruptcy Court for the Southern District of Texas, Houston Division,
dated August 7, 2019 (as confirmed, including all exhibits, schedules and
supplements thereto and as may be amended from time to time, the “Plan”); and

 

WHEREAS, the Plan became effective on August 30, 2019 (the “Plan Effective
Date”) and, in accordance with the Plan, MONI Texas was redomiciled as the
Company pursuant to a statutory conversion; and

 

WHEREAS, the Company is entering into this Agreement pursuant to the Plan which,
among other things, provides that the Company will enter into a registration
rights agreement (a) with each recipient of Common Stock (as defined below) that
is a “Commitment Party” under that certain Put Option Agreement, dated as of
May 28, 2019 (as amended or otherwise modified from time to time in accordance
with the terms thereof), by and among MONI Texas, Ascent Capital Group, Inc.,
MONI Texas and certain of its affiliates and the Commitment Parties party
thereto and (b) with each other holder of Prepetition Notes Claims (as defined
in the Plan) that receives, in the aggregate, ten percent (10%) or more of the
total shares of Common Stock to be issued and outstanding as of the Plan
Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
hereby agree as follows:

 

1.                                      Definitions. As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“Advice” has the meaning set forth in Section 16(c).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------



 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act, as such
definition may be amended from time to time.

 

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company or any authorized committee
thereof.

 

“Bought Deal” has the meaning set forth in Section 8(a).

 

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are authorized or required by law to be
closed.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

 

“Company” has the meaning set forth in the preamble hereto, and includes the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

“Counsel to the Holders” means (i) with respect to any Demand Registration
Request, the counsel selected by the Holders of a majority of the Registrable
Securities initially requesting such registration and (ii) with respect to any
Underwritten Takedown or Piggyback Offering, the counsel selected by the
Majority Holders.

 

“Demand Registration Request” has the meaning set forth in Section 5(a).

 

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” has the meaning set forth in Section 10.

 

“Form S-1” means Form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

 

“Form S-3” means Form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

 

“Form S-4” means Form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

 

2

--------------------------------------------------------------------------------



 

“Form S-8” means Form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

 

“Grace Period” has the meaning set forth in Section 7(a)(B).

 

“Holder” or “Holders” means the parties signatory to this Agreement, other than
the Company, and any additional parties identified on the signature pages of any
joinder agreement executed and delivered pursuant to this Agreement. A Person
shall cease to be a Holder hereunder at such time as it ceases to hold any
Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 12(c).

 

“Indemnifying Party” has the meaning set forth in Section 12(c).

 

“Initial Registrable Securities Amount” means the number of Registrable
Securities beneficially owned by all Holders as of the Plan Effective Date,
appropriately adjusted for any stock splits, reverse stock splits, stock
dividends or similar transactions involving the Company’s Common Stock.

 

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(f).

 

“Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a).

 

“Lockup Period” has the meaning set forth in Section 11(a).

 

“Losses” has the meaning set forth in Section 12(a).

 

“Majority Holders” means, (a) with respect to any Underwritten Offering, the
holders of a majority of the Registrable Securities to be included in such
Underwritten Offering held by all Holders that have made the request requiring
the Company to conduct such Underwritten Offering (but not including any Holders
that have exercised “piggyback” rights hereunder to be included in such
Underwritten Offering) and (b) with respect to any other matter, the holders of
a majority of the Registrable Securities outstanding at the time of
determination.

 

“Other Holder” has the meaning set forth in Section 8(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 8(a).

 

“Piggyback Offering” has the meaning set forth in Section 8(a).

 

“Plan” has the meaning set forth in the recitals hereto.

 

“Plan Effective Date” has the meaning set forth in the recitals hereto.

 

3

--------------------------------------------------------------------------------



 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means, collectively, (a) as of the Plan Effective Date,
all shares of Common Stock issued to any Holder or to any Affiliate or Related
Fund of any Holder, either directly or pursuant to a joinder or assignment and
any additional shares of Common Stock acquired by any Holder, Affiliate or
Related Fund of any Holder in open market or other purchases and issued or
issuable to any Holder, Affiliate or Related Fund of any Holder upon the
exercise of warrants or otherwise, after the Plan Effective Date and (b) any
additional shares of Common Stock paid, issued or distributed in respect of any
such shares by way of a stock dividend, stock split or distribution, or in
connection with a combination of shares, and any security into which such Common
Stock shall have been converted or exchanged in connection with a
recapitalization, reorganization, reclassification, merger, consolidation,
exchange, distribution or otherwise; provided, however, that as to any
Registrable Securities, such securities shall cease to constitute Registrable
Securities upon the earliest to occur of: (i) the date on which such securities
are disposed of pursuant to an effective Registration Statement; (ii) the date
on which such securities are disposed of pursuant to Rule 144 (or any similar
provision then in effect) promulgated under the Securities Act; (iii) the date
on which the Holder of such securities (x) would be able to sell all of the
Registrable Securities owned by such Holder in a single sale pursuant to
Rule 144 without any limitation as to volume or manner of sale restrictions and
(y) owns less than 5% of the outstanding shares of Common Stock on a fully
diluted basis, and (iv) the date on which such Registrable Securities cease to
be outstanding.

 

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

4

--------------------------------------------------------------------------------



 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

 

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

 

“Trading Day” means a day during which trading in the Common Stock occurs in the
Trading Market, or if the Common Stock is not listed on a Trading Market, a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or OTC Markets Group marketplace on which the Common
Stock is listed or quoted for trading on the date in question.

 

“Transfer” has the meaning set forth in Section 14.

 

“Underwritten Offering” means an offering Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

 

“Underwritten Takedown” has the meaning set forth in Section 2(h).

 

2.                                      Initial Shelf Registration.

 

(a)                     The Company shall prepare a Shelf Registration Statement
(as may be amended from time to time, the “Initial Shelf Registration
Statement”), and shall include in the Initial Shelf Registration Statement the
Registrable Securities of each Holder who shall request inclusion therein of
some or all of their Registrable Securities by checking the appropriate box on
such Holder’s signature page hereto or by written notice given to the Company no
later than 30 days after the Plan Effective Date, subject to such Holder’s
timely complying with the requirements of this Agreement with respect to the
inclusion of such Registrable Securities in

 

5

--------------------------------------------------------------------------------



 

the Initial Shelf Registration Statement.  The Company shall file the Initial
Shelf Registration Statement with the Commission as promptly as practicable
after the Plan Effective Date (and in no event later than the 90th day following
the Plan Effective Date); provided, however, that the Board (with the prior
written consent of the Majority Holders) may extend such 90-day period but not
beyond the 120th day following the Plan Effective Date, to the extent the Board
determines that such extension is reasonably necessary to prepare and file the
Initial Shelf Registration Statement.

 

(b)                                 The Company shall include in the Initial
Shelf Registration Statement all Registrable Securities whose inclusion has been
timely requested as aforesaid; provided, however, that the Company shall not be
required to include an amount of Registrable Securities in excess of the amount
as may be permitted to be included in such Registration Statement under the
rules and regulations of the Commission and the applicable interpretations
thereof by the staff of the Commission.

 

(c)                                  Upon the request of any Holder whose
Registrable Securities are not included in the Initial Shelf Registration
Statement at the time of such request, the Company shall amend the Initial Shelf
Registration Statement to include the Registrable Securities of such Holder;
provided that the Company shall not be required to amend the Initial Shelf
Registration Statement pursuant to this subsection more than once during any six
month period.

 

(d)                                 Within ten (10) days after receiving a
request pursuant to Section 2(c), the Company shall give written notice of such
request to all other Holders of Registrable Securities and shall include in such
amendment all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the Company’s giving of such notice, provided that such Registrable Securities
are not already covered by an existing and effective Registration Statement that
may be utilized for the offer and sale of the Registrable Securities requested
to be registered in the manner so requested.

 

(e)                                  The Initial Shelf Registration Statement
shall be on Form S-1; provided, however, that, if the Company becomes eligible
to register the Registrable Securities for resale by the Holders on Form S-3
(including without limitation a Form S-3 filed as an Automatic Shelf
Registration Statement), the Company shall be entitled to amend the Initial
Shelf Registration Statement to a Shelf Registration Statement on Form S-3 or
file a Shelf Registration Statement on Form S-3 in substitution of the Initial
Shelf Registration Statement as initially filed.(1)

 

(f)                                   The Company shall use its reasonable best
efforts to cause the Initial Shelf Registration Statement to be declared
effective by the Commission as promptly as practicable, and shall use its
reasonable best efforts to keep such Initial Shelf Registration Statement
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until the earlier of (i) the
date the Company (A) is eligible to register the Registrable Securities for
resale by Holders on Form S-3 and (B) has filed such

 

--------------------------------------------------------------------------------

(1)  Note to Draft:  This subsection (and other provisions of this Agreement as
necessary) to be revised accordingly if counsel to the Company and the Ad Hoc
Noteholder Group mutually agree that the Company will be eligible to file the
Initial Shelf Registration Statement on Form S-3.

 

6

--------------------------------------------------------------------------------



 

Registration Statement with the Commission and which is effective and (ii) the
date that all Registrable Securities covered by the Initial Shelf Registration
Statement shall cease to be Registrable Securities (such earlier date, the
“Initial Shelf Expiration Date”). In the event of any stop order, injunction or
other similar order or requirement of the Commission relating to the Initial
Shelf Registration Statement, if any Registrable Securities covered by the
Initial Shelf Registration Statement remain unsold, the period during which the
Initial Shelf Registration Statement shall be required to remain effective will
be extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.

 

(g)                                  If the Initial Shelf Registration Statement
is on Form S-1, then for so long as any Registrable Securities covered by the
Initial Shelf Registration Statement remain unsold, the Company will file any
supplements to the Prospectus or post-effective amendments required to be filed
by applicable law in order to incorporate into such Prospectus any Current
Reports on Form 8-K necessary or required to be filed by applicable law, any
Quarterly Reports on Form 10-Q or any Annual Reports on Form 10-K filed by the
Company with the Commission, or any other information necessary so that (i) the
Initial Shelf Registration Statement shall not include any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading, and (ii) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 7 of this
Agreement.

 

(h)                                 Upon the demand of one or more Holders, the
Company shall facilitate a “takedown” of Registrable Securities in the form of
an Underwritten Offering (each, an “Underwritten Takedown”), in the manner and
subject to the conditions described in Section 6 of this Agreement, provided
that (i) the number of shares included in such “takedown” shall equal at least
twenty-five percent (25%) of all Registrable Securities outstanding at such time
or (ii) the Registrable Securities requested to be sold by the Holders in such
“takedown” shall have an anticipated aggregate gross offering price (before
deducting underwriting discounts and commission) of at least $40 million.

 

3.                                      Subsequent Shelf Registration Statements

 

(a)                                 After (i) the Effective Date of the Initial
Shelf Registration Statement and prior to the Initial Shelf Expiration Date and
(ii) for so long as any Registrable Securities remain outstanding, the Company
shall use its best efforts to (A) ensure that it will be eligible to register
the Registrable Securities on Form S-3 after the Initial Shelf Expiration Date,
and (B) meet the requirements of General Instruction VII of Form S-1 after the
Initial Shelf Expiration Date.

 

(b)                                 After the Initial Shelf Expiration Date and
for so long as any Registrable Securities remain outstanding, the Company shall
use its best efforts to (A) be eligible and/or to maintain its eligibility to
register the Registrable Securities on Form S-3, and (B) meet the requirements
of General Instruction VII of Form S-1.

 

(c)                                  After the Initial Shelf Expiration Date and
for so long as any Registrable Securities remain outstanding, if there is not an
effective Registration Statement which includes the Registrable Securities that
are currently outstanding, the Company shall (i) if the

7

--------------------------------------------------------------------------------



 

Company is eligible to register the Registrable Securities on Form S-3, promptly
file a Shelf Registration Statement on Form S-3 and use its reasonable best
efforts to cause such Registration Statement to be declared effective or
(ii) promptly file a Shelf Registration Statement on Form S-1 and use its
reasonable best efforts to cause such Registration Statement to be declared
effective and for so long as any Registrable Securities covered by such Shelf
Registration on Form S-1 remain unsold, the Company will file any supplements to
the Prospectus or post-effective amendments required to be filed by applicable
law in order to incorporate into such Prospectus any Current Reports on Form 8-K
necessary or required to be filed by applicable law, any Quarterly Reports on
Form 10-Q or any Annual Reports on Form 10-K filed by the Company with the
Commission, or any other information necessary so that (x) such Shelf
Registration Statement shall not include any untrue statement of material fact
or omit to state any material fact necessary in order to make the statements
therein not misleading, and (y) the Company complies with its obligations under
Item 512(a)(1) of Regulation S-K; provided, however, that these obligations
remain subject to the Company’s rights under Section 7 of this Agreement.

 

4.                                      Quotation on OTC Market

 

(a)                                 The Company shall use its reasonable best
efforts to cause the Common Stock to be quoted on any of the OTCBB, OTCQX or
OTCQB markets as promptly as practicable after the Plan Effective Date and shall
thereafter use its reasonable best efforts to maintain such quotation, unless
and until the Common Stock is listed on a “national securities exchange” as
defined in Rule 600(b)(45) of Regulation National Market System promulgated by
the Commission.

 

5.                                      Demand Registration

 

(a)                                 At any time and from time to time beginning
on the first anniversary after the Plan Effective Date, any Holder or group of
Holders may request in writing (“Demand Registration Request”) that the Company
effect the registration of all or part of such Holder’s or Holders’ Registrable
Securities with the Commission under and in accordance with the provisions of
the Securities Act.  The Company will file a Registration Statement covering
such Holder’s or Holders’ Registrable Securities requested to be registered, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective, as promptly as practicable after receipt of such request;
provided, however, that the Company will not be required to file a Registration
Statement pursuant to this Section 5(a):

 

(A)                               unless (i) the number of Registrable
Securities requested to be registered on such Registration Statement equals at
least twenty-five percent (25%) of all Registrable Securities at such time or
(ii) the Registrable Securities requested to be sold by the Holders pursuant to
such Registration Statement have an anticipated aggregate gross offering price
(before deducting underwriting discounts and commission) of at least $40
million;

 

(B)                               if the Registrable Securities requested to be
registered are already covered by an existing and effective Registration
Statement and such Registration Statement may be utilized for the offer and sale
of the Registrable Securities requested to be registered;

 

8

--------------------------------------------------------------------------------



 

(C)                               if a registration statement filed by the
Company shall have previously been initially declared effective by the
Commission within the one hundred eighty (180) days preceding the date such
Demand Registration Request is made; and

 

(D)                               if the number of Demand Registration Requests
previously made pursuant to this Section 5(a) shall equal or exceed three (3);
provided, however that a Demand Registration Request shall not be considered
made for purposes of this clause (D) unless the requested Registration Statement
has been declared effective by the Commission for more than 75% of the full
amount of Registrable Securities for which registration has been requested.

 

(b)                                 A Demand Registration Request shall specify
(i) the then-current name and address of such Holder or Holders, (ii) the
aggregate number of Registrable Securities requested to be registered, (iii) the
total number of Registrable Securities then beneficially owned by such Holder or
Holders, and (iv) the intended means of distribution.  If at the time the Demand
Registration Request is made the Company appears, based on public information
available to such Holder or Holders, eligible to use Form S-3 for the offer and
sale of the Registrable Securities, the Holder or Holders making such request
may request that the registration be in the form of a Shelf Registration
Statement (for the avoidance of doubt, the Company shall not be under the
obligation to file a Shelf Registration on Form S-3 if, upon the advice of its
counsel, it is not eligible to make such a filing).

 

(c)                                  The Company may satisfy its obligations
under Section 5(a) hereof by amending (to the extent permitted by applicable
law) any registration statement previously filed by the Company under the
Securities Act, so that such amended registration statement will permit the
disposition (in accordance with the intended methods of disposition specified as
aforesaid) of all of the Registrable Securities for which a Demand Registration
Request has been properly made under Section 5(b) hereof. If the Company so
amends a previously filed registration statement, it will be deemed to have
effected a registration for purposes of Section 5(a) hereof; provided, however
that the Effective Date of the amended registration statement, as amended
pursuant to this Section 5(c) shall be the “the first day of effectiveness” of
such Registration Statement for purposes of determining the period during which
the Registration Statement is required to be maintained effective in accordance
with Section 5(e) hereof.

 

(d)                                 Within ten (10) days after receiving a
Demand Registration Request, the Company shall give written notice of such
request to all other Holders of Registrable Securities and shall, subject to the
provisions of Section 6(c) in the case of an Underwritten Offering, include in
such registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after the Company’s giving of such notice, provided that such Registrable
Securities are not already covered by an existing and effective Registration
Statement that may be utilized for the offer and sale of the Registrable
Securities requested to be registered in the manner so requested.

 

(e)                                  The Company will use its reasonable efforts
to keep a Registration Statement that has become effective as contemplated by
this Section 5 continuously effective, and not subject to any stop order,
injunction or other similar order or requirement of the Commission:

 

9

--------------------------------------------------------------------------------



 

(A)                               in the case of a Registration Statement other
than a Shelf Registration Statement, until all Registrable Securities registered
thereunder have been sold pursuant to such Registration Statement, but in no
event later than two hundred seventy (270) days from the Effective Date of such
Registration Statement; and

 

(B)                               in the case of a Shelf Registration Statement,
until the earlier of: (x) three (3) years following the Effective Date of such
Shelf Registration Statement; and (y) the date that all Registrable Securities
covered by such Shelf Registration Statement shall cease to be Registrable
Securities;

 

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to Section 5(e)(B), the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration
Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering unsold Registrable Securities initially registered on such
Shelf Registration Statement.

 

(f)                                   The Holder or Holders making a Demand
Registration Request may, at any time prior to the Effective Date of the
Registration Statement relating to such registration, revoke their request for
the Company to effect the registration of all or part of such Holder’s or
Holders’ Registrable Securities by providing a written notice to the Company.
If, pursuant to the preceding sentence, the entire Demand Registration Request
is revoked, then, at the option of the Holder or Holders who revoke such
request, either (i) such Holder or Holders shall reimburse the Company for all
of its reasonable and documented out-of-pocket expenses incurred in the
preparation, filing and processing of the Registration Statement, which
out-of-pocket expenses, for the avoidance of doubt, shall not include overhead
expenses and which requested registration shall not count as one of the
permitted Demand Registration Requests hereunder or (ii) the requested
registration that has been revoked will be deemed to have been effected for
purposes of Section 5(a).

 

(g)                                  If a Registration Statement filed pursuant
to this Section 4 is a Shelf Registration Statement, then upon the demand of one
or more Holders, the Company shall facilitate a “takedown” of Registrable
Securities in the form of an Underwritten Offering, in the manner and subject to
the conditions described in Section 6 of this Agreement, provided that (i) the
number of shares included in such “takedown” shall equal at least twenty-five
percent (25%) of all Registrable Securities outstanding at such time or (ii) the
Registrable Securities requested to be sold by the Holders in such “takedown”
shall have an anticipated aggregate offering price (before deducting
underwriting discounts and commission) of at least $40 million.

 

6.                                      Procedures for Underwritten Offerings. 
The following procedures shall govern Underwritten Offerings pursuant to
Section 2(h) or Section 5(g), whether in the case of an Underwritten Takedown or
otherwise.

 

10

--------------------------------------------------------------------------------



 

(a)                                 (i) The Majority Holders shall select one or
more investment banking firm(s) of national standing to be the managing
underwriter or underwriters for any Underwritten Offering pursuant to a Demand
Registration Request or an Underwritten Takedown with the consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed and (ii) the Company shall select one or more investment banking firms
of national standing to be the managing underwriter or underwriters for any
other Underwritten Offering with the consent of the Majority Holders, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

(b)                                 All Holders proposing to distribute their
securities through an Underwritten Offering, as a condition for inclusion of
their Registrable Securities therein, shall agree to enter into an underwriting
agreement with the underwriters; provided, however that the underwriting
agreement is in customary form and reasonably acceptable to the Majority Holders
and provided, further, however that no Holder of Registrable Securities included
in any Underwritten Offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (i) such Holder’s ownership of its Registrable Securities
to be sold or transferred, (ii) such Holder’s power and authority to effect such
transfer and (iii) such matters pertaining to compliance with securities laws as
may be reasonably requested).

 

(c)                                  If the managing underwriter or underwriters
for an Underwritten Offering pursuant to a Demand Registration or an
Underwritten Takedown advises the Holders that the total amount of Registrable
Securities or other shares of Common Stock permitted to be registered is such as
to materially adversely affect the success of such Underwritten Offering, the
number of Registrable Securities or other shares of Common Stock to be
registered on such Registration Statement will be reduced as follows: first, the
Company shall reduce or eliminate the securities of the Company to be included
by any Person other than a Holder or the Company; second, the Company shall
reduce or eliminate any securities of the Company to be included by the Company;
and third, the Company shall reduce the number of Registrable Securities to be
included by Holders on a pro rata basis based on the total number of Registrable
Securities requested by the Holders to be included in the Underwritten Offering.

 

(d)                                 Within five (5) days after receiving a
request for an Underwritten Offering constituting a “takedown” from a Shelf
Registration Statement, the Company shall give written notice of such request to
all other Holders, and subject to the provisions of Section 6(c) hereof, include
in such Underwritten Offering all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
five (5) days after the Company’s giving of such notice; provided, however that
such Registrable Securities are covered by an existing and effective Shelf
Registration Statement that may be utilized for the offering and sale of the
Registrable Securities requested to be registered.

 

(e)                      The Company will not be required to undertake an
Underwritten Offering pursuant to Section 2(h) or Section 5(g):

 

(A)                               if the Company has undertaken an Underwritten
Offering, whether for its own account or pursuant to this Agreement, within the
one hundred eighty (180) days

 

11

--------------------------------------------------------------------------------



 

preceding the date of the request for such Underwritten Offering is given to the
Company; and

 

(B)                               if the number of Underwritten Offerings
previously made pursuant to Section 2(h) or Section 5(g) in the immediately
preceding twelve (12)-month period shall equal or exceed three (3); provided
that an Underwritten Offering shall not be considered made for purposes of this
clause (B) unless the offering has resulted in the disposition by the Holders of
at least 75% of the amount of Registrable Securities requested to be included
therein.

 

7.                                      Grace Periods.

 

(a)                                 Notwithstanding anything to the contrary
herein:

 

(A)                               the Company shall be entitled to postpone the
filing or effectiveness of, or, at any time after a Registration Statement has
been declared effective by the Commission suspend the use of, a Registration
Statement (including the Prospectus included therein) if in the good faith
judgment of the Board, (i) such registration, offering or use would reasonably
be expected to materially affect in an adverse manner or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company, (ii) such registration, offering or use
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public and the premature disclosure
of which would materially affect the Company in an adverse manner or (iii) the
financial statements of the Company required to be included or incorporated by
reference in such Registration Statement under Section 3-12 of Regulation S-X
are not available (provided that the Company shall use reasonable best efforts
to prepare such financial statements so as to avoid or minimize the duration of
any such postponement or suspension); provided however, that in the event such
Registration Statement relates to a Demand Registration Request or an
Underwritten Offering pursuant to Section 2(f) or Section 5(g), then the Holders
initiating such Demand Registration Request or such Underwritten Offering shall
be entitled to withdraw the Demand Registration Request or request for the
Underwritten Offering and, if such request is withdrawn, it shall not count
against the limits imposed pursuant to Section 5(a)(D) or Section 6(e)(B) and
the Company shall pay all registration expenses in connection with such
registration; and

 

(B)                               at any time after a Registration Statement has
been declared effective by the Commission and there is no duty to disclose under
applicable law, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time would, in the good faith judgment of the Board, adversely affect the
Company (the period of a postponement or suspension as described in clause
(A) and/or a delay described in this clause (B), a “Grace Period”).

 

(b)                                 The Company shall promptly (i) notify the
Holders in writing of the existence of the event or material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to any Holder,
without the express consent of such Holder) or the need to file a post-effective
amendment, as

 

12

--------------------------------------------------------------------------------



 

applicable, and the date on which such Grace Period will begin, (ii) use
reasonable best efforts to terminate a Grace Period as promptly as practicable
and (iii) notify the Holders in writing of the date on which the Grace Period
ends.

 

(c)                                  The duration of any one Grace Period shall
not exceed forty-five (45) days, and the aggregate of all Grace Periods in total
during any three hundred sixty-five (365) day period shall not exceed sixty (60)
days. For purposes of determining the length of a Grace Period, the Grace Period
shall be deemed to begin on and include the date the Holders receive the notice
referred to in clause (i) of Section 7(b) and shall end on and include the later
of the date the Holders receive the notice referred to in clause (iii) of
Section 7(b) and the date referred to in such notice.  In the event the Company
declares a Grace Period, the period during which the Company is required to
maintain the effectiveness of an Initial Shelf Registration Statement or a
Registration Statement filed pursuant to a Demand Registration Request shall be
extended by the number of days during which such Grace Period is in effect.

 

8.                                      Piggyback Registration

 

(a)                           If at any time, and from time to time, the Company
proposes to—

 

(A)                               file a registration statement under the
Securities Act with respect to an underwritten offering of Common Stock of the
Company or any securities convertible or exercisable into Common Stock of the
Company (other than with respect to a registration statement (i) on Form S-8 or
any successor form thereto, (ii) on Form S-4 or any successor form thereto or
(iii) another form not available for registering the Registrable Securities for
sale to the public), whether or not for its own account; or

 

(B)                               conduct an underwritten offering constituting
a “takedown” of a class of Common Stock or any securities convertible or
exercisable into Common Stock registered under a shelf registration statement
previously filed by the Company;

 

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least ten (10) Business Days
before the anticipated filing date (provided, that in the case of a “bought
deal,” “registered direct offering” or “overnight transaction” (a “Bought
Deal”), such Piggyback Notice shall be given not less than two (2) Business Days
prior to the expected date of commencement of marketing efforts.  Such notice
shall include the number and class of securities proposed to be registered or
offered, the proposed date of filing of such registration statement or the
conduct of such underwritten offering, any proposed means of distribution of
such securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the front cover page of such
registration statement (or, in the case of an Underwritten Offering, would
appear on the front cover page of a registration statement), and shall offer the
Holders the opportunity to register such amount of Registrable Securities as
each Holder may request on the same terms and conditions as the registration of
the Company’s and/or the holders of other securities of the Company securities,
as the case may be (a “Piggyback Offering”).  Subject to Section 8(b), the
Company will include in each Piggyback Offering all Registrable Securities for
which the Company receives valid written requests for inclusion within five
(5) Business Days after the

 

13

--------------------------------------------------------------------------------



 

date the Piggyback Notice is given (provided, that in the case of a Bought Deal,
such written requests for inclusion must be received within two (2) Business
Days after the date the Piggyback Notice is given); provided, however, that in
the case of the filing of a registration statement, such Registrable Securities
are not otherwise registered pursuant to an existing and effective Shelf
Registration Statement under this Agreement, but in such case, the Company shall
include such Registrable Securities in such underwritten offering if the Shelf
Registration Statement may be utilized for the offering and sale of the
Registrable Securities requested to be offered; provided further, however that,
in the case of an underwritten offering in the form of a “takedown” under a
shelf registration statement, such Registrable Securities are covered by an
existing and effective Shelf Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be offered.

 

(b)                                 The Company will cause the managing
underwriter or underwriters of the proposed offering to permit the Holders that
have validly requested Registrable Securities to be included in the Piggyback
Offering to include all such Registrable Securities on the same terms and
conditions as any similar securities, if any, of the Company.  Notwithstanding
the foregoing, if the managing underwriter or underwriters of such underwritten
offering advises the Company and the selling Holders in writing that, in its
view, the total amount of securities that the Company, such Holders and any
other holders entitled to participate in such offering (“Other Holders”) propose
to include in such offering is such as to materially adversely affect the
success of such underwritten offering, then:

 

(A)                               if such Piggyback Offering is an underwritten
primary offering by the Company for its own account, the Company will include in
such Piggyback Offering:  (i) first, all securities to be offered by the
Company; (ii) second, up to the full amount of securities requested to be
included in such Piggyback Offering by the Holders; and (iii) third, up to the
full amount of securities requested to be included in such Piggyback Offering by
all Other Holders;

 

(B)                               if such Piggyback Offering is an underwritten
secondary offering for the account of Other Holders exercising “demand” rights
(including pursuant to a Demand Registration Request), the Company will include
in such registration: (i) first, all securities of the Other Holder exercising
“demand” rights (including pursuant to a Demand Registration Request) requested
to be included therein; (ii) second, up to the full amount of securities
requested to be included in such Piggyback Offering by the Holders entitled to
participate therein, allocated pro rata among such Holders on the basis of the
amount of securities requested to be included therein by each such Holder;
(iii) third, up to the full amount of securities proposed to be included in the
registration by the Company; and (iv) fourth, up to the full amount of
securities requested to be included in such Piggyback Offering by the Other
Holders entitled to participate therein, allocated pro rata among such Other
Holders on the basis of the amount of securities requested to be included
therein by each such Other Holder;

 

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without materially adversely affecting the success of
such Piggyback Offering.

 

14

--------------------------------------------------------------------------------



 

(c)                                  If at any time after giving the Piggyback
Notice and prior to the time sales of securities are confirmed pursuant to the
Piggyback Offering, the Company determines for any reason not to register or
delay the registration of the Piggyback Offering, the Company may, at its
election, give notice of its determination to all Holders, and in the case of
such a determination, will be relieved of its obligation to register any
Registrable Securities in connection with the abandoned or delayed Piggyback
Offering, without prejudice.

 

(d)                                 Any Holder of Registrable Securities
requesting to be included in a Piggyback Offering may withdraw its request for
inclusion by giving written notice to the Company, at least three (3) Business
Days prior to the anticipated Effective Date of the Registration Statement filed
in connection with such Piggyback Offering, or in the case of a Piggyback
Offering constituting a “takedown” off of a shelf registration statement, at
least three (3) Business Days prior to the anticipated date of the filing by the
Company under Rule 424 of a supplemental prospectus (which shall be the
preliminary supplemental prospectus, if one is used in the “takedown”) with
respect to such offering, of its intention to withdraw from that registration;
provided, however, that (i) the Holder’s request be made in writing and (ii) the
withdrawal will be irrevocable and, after making the withdrawal, a Holder will
no longer have any right to include its Registrable Securities in that Piggyback
Offering.

 

9.                                      Registration Procedures. If and when the
Company is required to effect any registration under the Securities Act as
provided in Sections 2(a), 5(a), 6 or 8 of this Agreement, the Company shall use
its reasonable best efforts to:

 

(a)                                 prepare and file with the Commission the
requisite Registration Statement to effect such registration and thereafter use
its reasonable best efforts to cause such Registration Statement to become and
remain effective, subject to the limitations contained herein;

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the method of
disposition set forth in such Registration Statement, subject to the limitations
contained herein;

 

(c)                                  (i) before filing a Registration Statement
or Prospectus or any amendments or supplements thereto, at the Company’s
expense, furnish to the Holders whose securities are covered by the Registration
Statement copies of all such documents, other than documents that are
incorporated by reference into such Registration Statement or Prospectus,
proposed to be filed and such other documents reasonably requested by such
Holders (which may be furnished by email), and afford Counsel to the Holders a
reasonable opportunity to review and comment on such documents; and (ii) in
connection with the preparation and filing of each such Registration Statement
pursuant to this Agreement, (A) upon reasonable advance notice to the Company,
give each of the

 

15

--------------------------------------------------------------------------------



 

foregoing such reasonable access to all financial and other records, corporate
documents and properties of the Company as shall be necessary, in the reasonable
opinion of Counsel to the Holders and such underwriters, to conduct a reasonable
due diligence investigation for purposes of the Securities Act and Exchange Act,
and (B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

 

(d)                                 notify each selling Holder of Registrable
Securities, promptly after the Company receives notice thereof, of the time when
such Registration Statement has been declared effective or a supplement to any
Prospectus forming a part of such Registration Statement has been filed;

 

(e)                                  with respect to any offering of Registrable
Securities, furnish to each selling Holder of Registrable Securities, and the
managing underwriters for such Underwritten Offering, if any, without charge,
such number of copies of the applicable Registration Statement, each amendment
and supplement thereto, the Prospectus included in such Registration
Statement (including each preliminary Prospectus, final Prospectus, and any
other Prospectus (including any Prospectus filed under Rule 424, Rule 430A or
Rule 430B promulgated under the Securities Act and any “issuer free writing
prospectus” as such term is defined under Rule 433 promulgated under the
Securities Act), all exhibits and other documents filed therewith and such other
documents as such seller or such managing underwriters may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by such seller, and upon request, a copy of any and all transmittal
letters or other correspondence to or received from, the Commission or any other
governmental authority relating to such offer;

 

(f)                                   (i) register or qualify all Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such states or other jurisdictions of the United States of
America as the Holders covered by such Registration Statement shall reasonably
request in writing, (ii) keep such registration or qualification in effect for
so long as such Registration Statement remains in effect and (iii) take any
other action that may be necessary or reasonably advisable to enable such
Holders to consummate the disposition in such jurisdictions of the securities to
be sold by such Holders, except that the Company shall not for any such purpose
be required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this subsection
(f) be obligated to be so qualified, to subject itself to taxation in such
jurisdiction or to consent to general service of process in any such
jurisdiction;

 

(g)                                  cause all Registrable Securities included
in such Registration Statement to be registered with or approved by such other
federal or state governmental agencies or authorities as necessary upon the
opinion of counsel to the Company or Counsel to the

 

16

--------------------------------------------------------------------------------



 

Holders of Registrable Securities included in such Registration Statement to
enable such Holder or Holders thereof to consummate the disposition of such
Registrable Securities in accordance with their intended method of distribution
thereof;

 

(h)                                 with respect to any Underwritten Offering,
obtain and, if obtained, furnish to each Holder that is named as an underwriter
in such Underwritten Offering and each other underwriter thereof, a signed

 

(A)                               opinion of outside counsel for the Company
(including a customary 10b-5 statement), dated the date of the closing under the
underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
underwriters, if any, and

 

(B)                               “comfort” letter, dated the date of the
Underwriting Agreement and another dated the date of the closing under the
underwriting agreement and addressed to the underwriters and signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference in such registration statement,
reasonably satisfactory (based on the customary form and substance of “cold
comfort” letters of issuers’ independent public accountant customarily given in
such an offering) in form and substance to such Holder and such underwriters, if
any,

 

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

 

(i)                                     notify each Holder of Registrable
Securities included in such Registration Statement at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made and for
which the Company chooses to suspend the use of the Registration Statement and
Prospectus in accordance with the terms of this Agreement, and, at the written
request of any such Holder, promptly prepare and furnish to it a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such Prospectus, as supplemented or amended, shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 

(j)                                    notify the Holders of Registrable
Securities included in such Registration Statement promptly of any request by
the Commission for the amending or

 

17

--------------------------------------------------------------------------------



 

supplementing of such Registration Statement or Prospectus or for additional
information;

 

(k)                                 advise the Holders of Registrable Securities
included in such Registration Statement promptly after the Company receives
notice or obtains knowledge of any order suspending the effectiveness of a
registration statement relating to the Registrable Securities at the earliest
practicable moment and promptly use its reasonable best efforts to obtain the
withdrawal;

 

(l)                                     otherwise comply with all applicable
rules and regulations of the Commission and any other governmental agency or
authority having jurisdiction over the offering of Registrable Securities, and
make available to its stockholders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months, but not
more than eighteen (18) months, beginning with the first full calendar month
after the Effective Date of such Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder and which requirement will be deemed
satisfied if the Company timely files complete and accurate information on
Form 10-Q, Form 10-K and Current Reports on Form 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act;

 

(m)                             provide and cause to be maintained a transfer
agent and registrar for the Registrable Securities included in a Registration
Statement no later than the Effective Date thereof;

 

(n)                                 enter into such agreements (including an
underwriting agreement in customary form) and take such other actions as the
Holders beneficially owning a majority of the Registrable Securities included in
a Registration Statement or the underwriters, if any, shall reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities, including customary indemnification; and provide reasonable
cooperation, including causing at least one (1) executive officer and a senior
financial officer to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided, however, that the Company shall have no obligation to
participate in more than two (2) “road shows” in any twelve (12)-month period
and such participation shall not unreasonably interfere with the business
operations of the Company;

 

(o)                                 if requested by the managing
underwriter(s) or the Holders beneficially owning a majority of the Registrable
Securities being sold in connection with an Underwritten Offering, promptly
incorporate in a prospectus supplement or post-effective amendment such
information relating to the plan of distribution for such shares of Registrable
Securities provided to the Company in writing by the managing underwriters and
the Holders of a majority of the Registrable Securities being sold and that is
required to be included therein relating to the plan of distribution with
respect to such Registrable Securities, including without limitation,
information with respect to the number of Registrable Securities being sold to
such underwriters, the purchase price being paid therefor by such underwriters
and with respect to any other terms of the Underwritten

 

18

--------------------------------------------------------------------------------



 

Offering of the Registrable Securities to be sold in such offering, and make any
required filings with respect to such information relating to the plan of
distribution as soon as practicable after notified of the information;

 

(p)                                 cooperate with the Holders of Registrable
Securities included in a Registration Statement and the managing underwriter(s),
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends, and enable such Registrable Securities to be in such share amounts and
registered in such names as the managing underwriters, or, if none, the Holders
beneficially owning a majority of the Registrable Securities being offered for
sale, may reasonably request at least three (3) Business Days prior to any sale
of Registrable Securities to the underwriters;

 

(q)                                 cause all Registrable Securities included in
a Registration Statement to be listed on a national securities exchange on which
similar securities issued by the Company are then listed, if at all; and

 

(r)                                    otherwise use its reasonable best efforts
to take all other steps necessary to effect the registration of such Registrable
Securities contemplated hereby.

 

In addition, at least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Trading Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with
Section 6(b). If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall be permitted to exclude such
Holder from being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 9 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

10.                               Registration Expenses. All fees and expenses
incident to the Company’s performance of or compliance with its obligations
under this Agreement (excluding any underwriting discounts, fees or selling
commissions or broker or similar commissions or fees, or transfer taxes of any
Holder) shall be borne by the Company whether or not any Registrable Securities
are sold pursuant to a Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any

 

19

--------------------------------------------------------------------------------



 

Trading Market on which the Common Stock is then listed for trading, if any,
(B) with respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with the Financial Industry Regulatory Authority (“FINRA”) pursuant to the FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) the reasonable fees
and expenses incurred in connection with any road show for Underwritten
Offerings, (vi) Securities Act liability insurance, if the Company so desires
such insurance, and (vii) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company will pay the reasonable fees and
disbursements of the Counsel to the Holders, including, for the avoidance of
doubt, any expenses of Counsel to the Holders in connection with the filing or
amendment of any Registration Statement, Prospectus or free writing prospectus
hereunder or any Underwritten Offering.

 

11.                               Lockups.

 

(a)                                 In connection with any Underwritten Takedown
or underwritten registration pursuant to a Demand Registration Request or other
underwritten public offering of equity securities by the Company, except with
the written consent of the underwriters managing such offering, no Holder who
participates in such offering or who, together with its Affiliates and Related
Funds, beneficially owns five percent (5%) or more of the outstanding shares of
Common Stock at such time and a number of Registrable Securities that exceeds
one percent (1%) of the Initial Registrable Securities Amount shall effect any
public sale or distribution (including sales pursuant to Rule 144) of equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, without prior written consent from the Company,
during the seven (7) days prior to and the sixty (60)-day period beginning on
the date of closing of such offering (the “Lockup Period”), except as part of
such offering, provided, that such Lockup Period restrictions are applicable on
substantially similar terms to the Company and all of its and its subsidiaries’
executive officers and directors; provided that nothing herein will prevent any
Holder from making a distribution of Registrable Securities to any of its
partners, members or stockholders thereof or a transfer of Registrable
Securities to an Affiliate or Related Fund that is otherwise in compliance with
the applicable securities laws, so long as such distributees or transferees, as
applicable, agree to be bound by the restrictions set forth in this
Section 11(a).  Each Holder agrees to execute a lock-up agreement in favor of
the Company’s underwriters to such effect and, in any event, that the Company’s
underwriters in any relevant offering shall be third party beneficiaries of this
Section 11(a).  The provisions of this

 

20

--------------------------------------------------------------------------------



 

Section 11(a) will no longer apply to a Holder once such Holder ceases to hold
Registrable Securities.

 

(b)                                 In connection with any Underwritten
Offering, the Company shall not effect any public sale or distribution of equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, without prior written consent from the Majority
Holders, during the Lockup Period, except as part of such offering, provided,
that such Lockup Period restrictions are applicable on substantially similar
terms to the Majority Holders.  The Company agrees to execute a lock-up
agreement in favor of the underwriters in any relevant offering to such effect
and, in any event, that the underwriters in any relevant offering shall be third
party beneficiaries of this Section 11(b).  Notwithstanding the foregoing, the
Company may effect a public sale or distribution of securities of the type
described above and during the periods described above if such sale or
distribution is made pursuant to registrations on Form S-4 or Form S-8 or as
part of any registration of securities of offering and sale to employees,
directors or consultants of the company and its subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement.

 

12.                               Indemnification.

 

(a)                                             Indemnification by the Company.
The Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless each Holder, the officers, directors, agents, partners,
members, investment manager, managers, stockholders, Affiliates and employees of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, investment manager, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), to which any of them may become subject, that
arise out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or (ii) any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 9(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 16(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.
Such

 

21

--------------------------------------------------------------------------------



 

indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 12(c)),
shall survive the transfer of the Registrable Securities by the Holders, and
shall be in addition to any liability which the Company may otherwise have.

 

(b)                                             Indemnification by Holders. Each
Holder shall, severally and not jointly, indemnify and hold harmless the
Company, its respective directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading (i) to
the extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein or (ii) to the extent, but only to the
extent, that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was provided by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (iii) in the case of an
occurrence of an event of the type specified in Section 9(i), to the extent, but
only to the extent, related to the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 16(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 12(c)), shall survive the transfer of
the Registrable Securities by the Holders, and shall be in addition to any
liability which the Holder may otherwise have.

 

(c)                                  Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that such failure shall have materially and adversely prejudiced
the Indemnifying Party.

 

22

--------------------------------------------------------------------------------



 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 12(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 12, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

(d)                                             Contribution. If a claim for
indemnification under Section 12(a) or (b) is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless for any Losses, then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.

 

23

--------------------------------------------------------------------------------



 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 12(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 12(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

13.                               Rule 144 and Section 4(a)(7).  With a view to
making available to the Holders of Registrable Securities the benefits of
Rule 144 and Section 4(a)(7) of the Securities Act, the Company hereby covenants
and agrees with the Holders that, until such time as no Registrable Securities
remain outstanding, (a) at all times when the Company is subject to the
obligation to file reports with the Commission pursuant to Sections 13(a) or
Section 15(d) of the Exchange Act, it shall file all such reports in a timely
manner and (b) at any time when the Company is not subject to such obligation to
file reports with the Commission, it shall make available the information
necessary to enable Holders to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 and Section 4(a)(7) of the Securities Act. Upon the reasonable request
of any Holder of Registrable Securities, the Company will deliver to such Holder
a written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.

 

14.                               Transfer of Registration Rights.  Any Holder
may freely assign its rights hereunder on a pro rata basis in connection with
any sale, transfer, assignment, or other conveyance (any of the foregoing, a
“Transfer”) of Registrable Securities to any transferee or assignee; provided
that all of the following additional conditions are satisfied:  (a) such
Transfer is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) the Company is given written notice by such Holder of such
Transfer, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned and provide the amount of any other capital stock
of the Company beneficially owned by such transferee or assignee; and provided
further, that (i) any rights assigned hereunder shall apply only in respect of
the Registrable Securities that are Transferred and not in respect of any other
securities that the transferee or assignee may hold and (ii) any Registrable
Securities that are Transferred may cease to constitute Registrable Securities
following such Transfer in accordance with the terms of this Agreement.

 

15.                               Further Assurances.  Each of the parties
hereto shall execute all such further instruments and documents and take all
such further action as any other party hereto may reasonably require in order to
effectuate the terms and purposes of this Agreement.

 

24

--------------------------------------------------------------------------------



 

16.                               Miscellaneous.

 

(a)                                             Remedies. Any Person having
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically to recover damages caused by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

 

(b)                                             Compliance. Each Holder
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it (unless an exemption
therefrom is available) in connection with sales of Registrable Securities
pursuant to any Registration Statement and shall sell the Registrable Securities
only in accordance with a method of distribution described in each Registration
Statement.

 

(c)                                              Discontinued Disposition. By
its acquisition of Registrable Securities, each Holder agrees that, upon receipt
of a notice from the Company of the occurrence of a Grace Period or any event of
the kind described in Section 9(i), such Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

 

(d)                                             Preservation of Rights.  The
Company shall not grant any registration rights to third parties which are more
favorable than or inconsistent with the rights granted hereunder unless any such
more favorable rights are concurrently added to the rights granted hereunder.

 

(e)                                              No Inconsistent Agreements. The
Company shall not hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates the rights granted to the
Holders in this Agreement.

 

(f)                                               Amendments and Waivers. The
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, or waived unless the same shall be in
writing and signed by the Company and the Majority Holders; provided, however,
that any party may give a waiver as to itself; provided further, however that no
amendment, modification, supplement, or waiver that disproportionately and
adversely affects, alters, or changes the interests of any Holder shall be
effective against such Holder without the prior written consent of such Holder;
provide further, however that the definition of “Holders” in Section 1 may not
be amended, modified or supplemented, or waived unless in writing and signed by
all Holders at such time; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not

 

25

--------------------------------------------------------------------------------



 

directly or indirectly affect the rights of other Holders may be given by
Holders of a majority of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence.  No waiver of any terms or conditions of
this Agreement shall operate as a waiver of any other breach of such terms and
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof.  No written waiver hereunder, unless it by its own terms explicitly
provides to the contrary, shall be construed to effect a continuing waiver of
the provisions being waived and no such waiver in any instance shall constitute
a waiver in any other instance or for any other purpose or impair the right of
the party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision.  The failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.

 

(g)                                              Notices. Any notice or other
communication required or which may be given hereunder shall be in writing and
shall be sent by certified or regular mail, by private national courier service
(return receipt requested, postage prepaid), by personal delivery or by
electronic mail.  Such notice or communication shall be deemed given (i) if
mailed, two days after the date of mailing, (ii) if sent by national courier
service, one Business Day after being sent, (iii) if delivered personally, when
so delivered, or (iv) if sent by electronic mail, on the Business Day such
electronic mail is transmitted, in each case as follows:

 

(A)                               If to the Company:

 

Monitronics International, Inc.

1990 Wittington Place

Farmers Branch, Texas 75234

Tel:  (972) 243-7443

Attn:  Chief Executive Officer and General Counsel

 

(B)                               If to any Holder, to the mailing address or
e-mail address set forth in such Holder’s signature page to this agreement, or
to such other mailing address or e-mail address as such Holder may specify by
written notice to the Company.

 

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)                                             Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns (including any
trustee in bankruptcy).  In addition, and whether or not any express assignment
shall have been made, the provisions of this Agreement which are for the benefit
of the Holders of Registrable Securities (or any portion thereof) as such shall
be for the benefit of and enforceable by any subsequent holder of any
Registrable Securities (or of such portion thereof);

 

26

--------------------------------------------------------------------------------



 

provided, that such subsequent holder of Registrable Securities shall be
required to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Company agreeing to be bound by its terms.  No assignment or
delegation of this Agreement by the Company, or any of the Company’s rights,
interests or obligations hereunder, shall be effective against any Holder
without the prior written consent of such Holder.

 

(i)                                                 Execution and Counterparts.
This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.

 

(j)                                                Delivery by Facsimile.  This
Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or other electronic means, shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or other electronic means to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

(k)                                             Governing Law; Venue.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of New York or any other
jurisdiction) to the extent such rules or provisions would cause the application
of the laws of any jurisdiction other than the State of New York.  Each of the
parties to this Agreement consents and agrees that any action to enforce this
Agreement or any dispute, whether such dispute arises in law or equity, arising
out of or relating to this Agreement shall be brought exclusively in the United
States District Court for the Southern District of New York or any New York
State Court sitting in New York County.  The parties hereto consent and agree to
submit to the exclusive jurisdiction of such courts.  Each of the parties to
this Agreement waives and agrees not to assert in any such dispute, to the
fullest extent permitted by applicable law, any claim that (i) such party and
such party’s property is immune from any legal process issued by such courts or
(ii) any litigation or other proceeding commenced in such courts is brought in
an inconvenient forum.  The parties hereby agree that mailing of process or
other papers in connection with any such action or proceeding to an address
provided in writing by the recipient of such mailing, or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof and
hereby waive any objections to service in the manner herein provided.

 

(l)                                                 Waiver of Jury Trial.  Each
of the parties to this Agreement hereby agrees to waive its respective rights to
a jury trial of any claim or cause of action based upon or arising out of this
Agreement.  The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this Agreement,

 

27

--------------------------------------------------------------------------------



 

including contract claims, tort claims and all other common law and statutory
claims.  Each party hereto acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings.  Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 16(l) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

(m)                                         Severability. Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(n)                                             Descriptive Headings;
Interpretation; No Strict Construction.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa.  Reference to any agreement, document, or instrument
means such agreement, document, or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and, if applicable,
hereof.  The words “include”, “includes” or “including” in this Agreement shall
be deemed to be followed by “without limitation”.  The use of the words “or,”
“either” or “any” shall not be exclusive.  The words “herein”, “hereto”, hereof”
and similar words refer to this Agreement as a whole and not to any particular
Section or subsection hereof.  All references to “preamble”, “recitals”,
“Section” or “subsection” are to the preamble, recitals, Sections and
subsections of this Agreement, except as expressly provided otherwise herein. 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties hereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement. 
All references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time.  All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successors thereto from time to time.

 

(o)                                             Entire Agreement. This Agreement
and any certificates, documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement and

 

28

--------------------------------------------------------------------------------



 

understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

(p)                                             Termination. The obligations of
the Company and of any Holder, other than those obligations contained in
Section 12 and this Section 16, shall terminate with respect to the Company and
such Holder as soon as such Holder no longer beneficially owns any Registrable
Securities.

 

[Signature Page Follows]

 

29

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Jeffery Gardner

 

Name: Jeffery Gardner

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDERS:

 

[INSERT HOLDER NAME]

 

By:

 

 

Name:

 

Title:

 

 

o

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

 

o

By checking this box, the Holder signing above hereby requests the inclusion of
                      of its Registrable Securities in the Initial Shelf
Registration Statement, constituting less than all of its Registrable
Securities.

 

ADDRESS FOR NOTICES:

Address :

 

Attention:

Email:

Tel:

 

--------------------------------------------------------------------------------